Citation Nr: 0102909	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-03 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to March 14, 1995, for 
the grant of service-connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to February 
1946.  

The current appeal arose from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  Other VARO's of record are New York, 
New York and Detroit, Michigan.

An historical review of the record shows that in April 1998, 
the Board of Veterans' Appeals (Board) found that new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for a psychiatric disorder.  
The Board remanded the case for further development and 
readjudication of the issue of entitlement to service 
connection for a psychiatric disorder on a de novo basis.  

The RO thereupon granted entitlement to service-connection 
for a bipolar disorder effective March 14, 1995, date of 
receipt of the reopened claim.

The veteran filed a notice of disagreement with the effective 
date of the grant of service-connection for bipolar disorder 
claiming the presence of clear and unmistakable error (CUE) 
in the March 1957 rating decision of the New York, New York 
VARO effectuating the severance of service connection for an 
acquired psychiatric disorder.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Service connection for psychoneurosis, anxiety type was 
granted by the RO in March 1946.

2.  Following proper procedures the RO in March 1957 
effectuated the severance of service connection for 
psychoneurosis, anxiety type based on CUE in the March 1946 
rating decision; the veteran did not file a timely appeal 
therefrom.

3.  The correct facts as they were known at the time of the 
unappealed March 1957 RO rating decision were before the 
adjudicators.

4.  The unappealed RO rating decision in March 1957 did not 
contain any kind of error of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.

5.  On March 14, 1995 the veteran next attempted to reopen 
his claim of entitlement to service connection for a 
psychiatric disorder; subsequently dated new and material 
medical evidence consisting of VA outpatient treatment 
records and a reports of psychiatric examinations dating from 
August 1995 was submitted in support of his claim.

6.  Following the reopening of the claim of service 
connection for a psychiatric disorder by the Board in April 
1998, based on receipt of new and material evidence, the RO 
in August 1998, granted service connection for bipolar 
disorder effective from March 14, 1995, date of receipt of 
reopened claim.  


CONCLUSIONS OF LAW

1.  The unappealed March 1957 rating decision wherein the RO 
severed service connection for psychoneurosis, anxiety did 
not constitute clear and unmistakable error.  38 C.F.R. 
§ 3.105(a) (2000); R&PR 1009 (D), revised September 14, 1955. 

2.  The unappealed March 1957 rating decision wherein the RO 
severed service connection for psychoneurosis, anxiety is 
final.  Veterans Regulation No. 2(a), Pt. II, par III; 
Department of Veterans Affairs Regulations 1008 and 1009; 
effective January 25, 1936 to December 31, 1957; see also 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.105(a) 
(2000). 


3.  The criteria for an effective date, prior to March 14, 
1995, for the grant of service connection for a psychiatric 
disorder shown as bipolar disorder have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2000);  
38 C.F.R. § 3.400(q)(1)(ii) (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4.114 Stat. 
2096) (2000) (codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A July 1944 enlistment physical examination report shows the 
presence of a personality disorder at service entrance.  

On January 19, 1946, the veteran complained of mental 
depression.  Diagnosis was undetermined.  Neuropsychiatric 
observation was indicated.  It was noted that he stated he 
attended the Anderson School in New York for psychiatric 
study from 1943 to 1944, due to his upset emotional state.  
He became very irritable with fellow mates and cried easily.  
His fellow associates claimed he put on an act whenever he 
was assigned to a duty not of his liking.  This they claimed 
had happened repeatedly.  He was transferred to the naval 
hospital at St. Albans, Long Island, New York.

Hospital records from St. Albans showed the veteran had 18 
months of service with no combat and was admitted to the sick 
list because of complaints of mental depression and being 
irritable.  A psychiatric consultant recommended 
hospitalization.  The veteran stated that he was excitable, 
emotionally unstable, irritable and subject to marked mood 
variations.  



As a child the veteran was subject to temper tantrums, 
nightmares, talking in his sleep, extreme fear of the dark, 
stubbornness, and a preference to play by himself.  He 
greatly resented favoritism displayed by his grandmother 
towards his sister.  His sister was proficient scholastically 
which made the veteran feel inferior.  

It was noted that in grade school the veteran had conflicts 
with his teachers that continued through high school.  He 
entered a "prep school" but was unable to adjust and asked 
to leave.  He then attended a priest school and was involved 
in further difficulties.  Finally he attended the Anderson 
school for two years.  It was noted that he had always been a 
problem at home, extremely unstable at home and unable to 
maintain friendships and was subject to marked mood 
variations.  He had never been able to maintain a drive for 
any definite goal.  He was under psychiatric care prior to 
service entrance.  

A psychiatric examination revealed an immature emotionally 
unstable individual who had never been able to maintain a 
satisfactory adjustment for any period of time despite many 
attempts made by his parents to help him.  Diagnosis was 
personality disorder.  

In February 1946 the veteran was presented before a Board of 
Medical Survey which recommended that he be discharged from 
the service on the basis that his personality disorder 
rendered him unfit for service.  He was informed of the 
Board's findings and did not desire to submit a rebuttal 
statement.  

In March 1946 the veteran filed an application for service 
connection for a psychiatric disorder.  He noted treatment 
for a personality disorder in service.  He noted psychiatric 
treatment from Dr. VVA from September 1943 to June 1944.  In 
his remarks he requested VA benefits for a personality 
disorder due to conditions with which he came in contact 
while serving from July 1944 to February 1946.  

In a March 1946 rating decision the RO granted service 
connection for psychoneurosis, anxiety type as incurred in 
service and evaluated as 30 percent disabling based upon the 
service medical records.  Service connection was denied for a 
coexisting personality disorder as not representing a 
disability within the meaning of pertinent laws and 
regulations.  

A March 1948 initial post service VA psychiatric examination 
report shows as personal history that the veteran graduated 
from "prep school" for emotionally unstable individuals.  
From there he went into the service.  It was noted that he 
enlisted in the service with the idea of trying to do his 
part.  He became disgusted working in the galley, etc.  He 
became more and more irritable at developing conditions.  He 
noted that while on watch he fell asleep because of a 
terrific headache.  He noted that he was up for a courts 
martial but sent to St. Albans hospital instead and there 
boarded with a Certificate of Disability Discharge for 
psychoneurosis.  

Following a mental status examination, diagnosis was 
psychoneurosis, anxiety type manifested by irritability, 
impulsive feelings of inferiority, mild.  External 
precipitating stress was unknown.  Premorbid personality and 
predisposition was minimal.  Estimated resultant incapacity 
was minimal.  He was considered competent.  There was no 
indication of review of the claims file by the examiner.  

In October 1948 the RO requested pertinent records of 
psychiatric care from Dr. VVA, Headmaster, Anderson School in 
1943 and 1944.  Also, the RO requested pertinent records from 
McGill University from 1946 to 1947.  

A December 1948 VA Social Service Study shows the 
adjudication division requested the report to ascertain the 
veteran's pre and postservice adjustment.  Particular 
emphasis was placed on the fact that he attended the Anderson 
School in New York.

With respect to school history the veteran stated that his 
difficulties started when he was sent away to school.  He 
first attended Pawling School for Boys.  It was noted that 
they reported that the veteran attended that school (now 
Trinity-Pawling School) from 1940 to 1942.  It was noted that 
the first year's marks were about average but the second year 
report just included three subjects of failing grade.  This 
was noted to be the only information give.  The veteran said 
he was "kicked" out of Pawling and entered the Cheshire 
Academy where he got into difficulties and was dropped.  It 
was noted that the Cheshire report was brief and just stated 
that he entered the Academy in January 1942 and only stayed a 
few days, not completing his course.  

It was noted that the veteran then attended the Anderson 
School and graduated in June 1944, receiving a regular 
diploma.  It was noted that the Anderson School report 
emphasized the fact that the school was for college 
preparatory work and was not a psychiatric institution.  It 
was noted that the report continued to record that the 
veteran was not under any psychiatric treatment and that 
students under psychiatric care were not kept at Anderson.  
It was noted that the veteran was found to be a very 
unstable, temperamental, manic type personality, hasty, 
impulsive, and hyperactive.  As time went on, he improved in 
his emotional adjustment at the school, but was always 
emotionally immature and a poorly adjusted individual.  

The Social Survey Study report shows that after high school 
the veteran entered the Navy.  Since the Navy, he attended 
Goddard College in Vermont for six months.  He noted he was 
asked to leave because of emotional instability and so he 
enrolled at McGill University in Canada.  He noted he did not 
get along well with the people there, but completed his 
college education.  The social worker noted that the 
registrar at McGill was unable to find any record of the 
veteran's attendance at either McGill or at Dawson College as 
claimed by the veteran.  

A December 1949 VA psychiatric examination report shows the 
examiner did not review the claims file.  It was noted as 
history that the veteran had a psychiatric disorder of many 
years standing.  

At 12 to 13 years of age the veteran first started to visit a 
psychiatrist.  He always had a feeling of insecurity and was 
emotionally unstable.  Following a mental status examination 
the diagnosis was anxiety reaction, chronic, moderately 
incapacitating.  He was considered competent.  

A March 1953 VA psychiatric examination revealed a moderately 
severe anxiety reaction.

A May 1955 VA psychiatric examination report shows anxiety 
reaction, in full remission at that time.  The folder was not 
available to the examiner.  

In accordance with proper procedures the RO in June 1955 
reduced the 30 percent evaluation in effect for anxiety 
reaction to noncompensable effective August 10, 1955.

An August 1955 VA neuropsychiatric examination report shows 
the claims file was reviewed by the examiner.  Diagnosis was 
anxiety reaction, moderate.  The veteran was considered 
competent.  

A December 1955 VA contract clinical psychiatric report shows 
the veteran felt insecure, had trouble holding a job and 
difficulty in making and maintaining friendships.  He had 
periods of depression and mood swings.  Diagnosis was 
psychoneurosis, anxiety reaction, moderately severe.  His 
response to therapy was favorable.  It was reported that his 
problems had begun in 1946.

A January 1956 VA psychiatric examination shows the veteran 
was in good contact. Remarks were coherent.  Affect was good.  
Insight and judgment were good.  Impression was anxiety 
reaction, mild.  Incapacity was considered minimal.  
Diagnosis was mild anxiety reaction.

An April 1956 VA contract clinical psychiatric evaluation 
report shows anxiety reaction.  It was noted that since 1946 
the condition was moderately severe, genetic and dynamic.  
One of the veteran's identified symptoms at that time was an 
inability to avoid fabrication.  

In September 1956 the Board upheld a noncompensable 
evaluation for neuropsychiatric disorder.  The veteran was 
represented by the American Legion.  The Board cited evidence 
that the service medical records did not identify the 
presence of a psychiatric disorder.  The service clinical 
records reflected that he had been poorly adjusted since 
childhood and was under psychiatric care prior to service.

In November 1956 the VA Chief Benefits Director, Washington 
D.C. noted the veteran's case was referred for administrative 
review by the Chairman, Board of Veterans' Appeals.  

It was noted that the evidence showed that the veteran served 
on active duty from July 10, 1944 to February 26, 1946.  He 
was issued a medical survey on account of a personality 
disorder.  By rating action of March 1946, based on service 
medical records, service connection was granted for 
psychoneurosis, anxiety.  The personality disorder was 
considered in the nature of a constitutional or developmental 
abnormality and not a disability within the purview of the 
applicable law.  Social Survey study compiled in 1948 showed 
he had difficulty in school days prior to service.  In short 
he was an emotionally immature and poorly adjusted individual 
prior to the service, in the Navy and subsequent to 
separation.  

Following review of the evidence the VA Chief Benefits 
Director determined that whether the veteran's condition 
during service was psychoneurosis, anxiety reaction or a 
personality disorder the entire evidentiary record clearly 
established the fact that the same condition existed prior to 
enlistment.  Furthermore, while he may have had a 
maladjustment in service there was no increase in disability.  

Therefore it was determined that the grant of service 
connection for psychoneurosis or anxiety reaction constituted 
CUE and severance thereof should be accomplished under VA 
Regulation 1009 (A) and (D).  

In December 1956 the veteran notified the RO he was moving to 
Detroit, Michigan.

In December 1956 the RO proposed severance of service 
connection for the veteran's neuropsychiatric disorder based 
upon CUE in the initial grant of service connection for that 
disability and the subsequent rating actions.  The RO 
reasoned that the veteran's psychiatric disability existed 
prior to service and that there was no increase in that 
disability during service.

Following consideration and application of the proper laws 
and regulations with notice to the veteran and his 
representative, the RO in March 1957 effectuated the 
severance of service connection for anxiety reaction 
(previously rated as superimposed on a personality disorder.)  
It was noted that no rebuttal evidence was submitted within 
the 60 day period following the proposal to sever connection 
for the psychiatric disorder in December 1956.  

In March 1957 the RO notified the veteran and his 
representative, The American Legion of the severance action 
of service connection for a psychoneurosis and of the right 
to appeal.  No appeal was filed.  

In August 1957 the veteran notified the Detroit, Michigan RO, 
that he was moving back to New York, New York.  

A November 1959 closing summary from a VA social worker noted 
the veteran had recently come to the clinic in September 1959 
requesting psychotherapy.  At that time he had just returned 
to New York from Michigan where he had been fired from 
several jobs.  Since he did not respond to appointment 
letters his case was closed in Social Service.  

On March 14, 1995, the veteran reopened his claim of service 
connection for a psychiatric disorder.  

In support of his claim, VA outpatient records dating from 
August 1995 to February 1996 were submitted for the record 
reflecting that the veteran was receiving psychiatric 
treatment during that time.

Also received was a medical statement from a VA psychiatrist, 
dated in August 1996.  The psychiatrist indicated that she 
had treated the veteran since September 1995.  The 
psychiatrist, having reviewed the veteran's service medical 
records, indicated that it was evident that the veteran had 
symptoms of depression and anxiety in January 1946 although 
no definitive diagnosis was given at that time.  

It was noted that the records reflected that the veteran was 
discharged from service in February 1946 with a diagnosis of 
personality disorder, and that it appeared he was not treated 
for depression and anxiety during service.  The psychiatrist 
observed that when he was evaluated by VA in March 1946, the 
diagnosis was psychoneurosis/anxiety/personality disorder.  

The psychiatrist indicated it appeared that the veteran 
continued to exhibit symptoms of depression and anxiety even 
after discharge from the military, and reported that she was 
currently treating him for chronic depression and anxiety.  
She opined that the veteran had suffered from depression and 
anxiety for a long period of time starting while he was in 
the military.

A VA psychiatric examiner in April 1997 indicated that the 
veteran was clearly showing the psychiatric condition of 
bipolar disorder instead of only depression and anxiety.  The 
examiner stated that the condition was noticed during service 
even if it was not diagnosed in the same way.  The examiner 
opined that regardless of the naming of the veteran's 
condition, he did have apparent behavior already in service 
and that his problem was maintained with variable severity 
and frequency ever since.  A diagnosis was bipolar disorder, 
moderately severe, was made.

A June 1998 VA psychiatric examination report by the same 
psychiatric examiner confirmed the earlier diagnosis.  He 
opined that the bipolar disorder was already present and more 
correct at the time of his only hospitalization (in service).

In a June 1998 statement the veteran's sister indicated that 
prior to service the veteran did not receive any psychiatric 
and/or outpatient care.  She noted that the guidance he 
received at the Anderson School was only in student 
counseling.  

In August 1998, the RO granted service connection for bipolar 
disorder evaluated as 30 percent disabling effective March 
14, 1995, date of receipt of the reopened claim.  


Preliminary Matters

On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 Veterans Claims Assistance Act of 2000 (November 
9, 2000; 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103.  This law eliminates the well-
grounded requirement and amplifies the duty to notify and 
assist.  Its enactment, together with that of S. 1402, 
repeals the "McCain Amendment." 

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  H.R. 4864, the "Veterans Claims Assistance Act of 
2000", signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  

The notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. § 
5103A(b)(1), (2).  The law further states that whenever the 
Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c), 
the efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  H.R. 4864, the "Veterans 
Claims Assistance Act of 2000", signed into law November 9, 
2000, to be codified at 38 U.S.C.A. § 5103A(b)(3).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.

(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.

(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, codified as amended at 
38 U.S.C.A. § 5103A(c).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
codified as amended at 38 U.S.C.A. § 5103A(d).  

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, alters former 38 U.S.C.A. 
§ 5107, and now provides as follows:





(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. 

When there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, codified as amended at 
38 U.S.C.A. § 5107.

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to a claimant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOPGCPREC 3-97.  


Therefore, the appellant's claim of entitlement to an 
effective date earlier than March 14, 1995 for the grant of 
service connection for bipolar disorder should be considered 
in light of the enactment of H.R. 4864, Public Law 106-475 
Veterans Claims Assistance Act of 2000 (November 9, 2000; 114 
Stat. 2096) codified as amended at 38 U.S.C.A. § 5103(a).

Although the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000,
the Board may proceed to enter a decision on the issue of 
entitlement to an effective date earlier than March 14, 1995 
for the grant of service connection for bipolar disorder at 
this time because the record demonstrates substantial 
compliance with the requirements of the Act.   

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim to include providing the 
veteran with an adequate examination by an appropriate 
specialist.  

Since the veteran did not specify any relevant outstanding 
treatment records there are no pertinent outstanding records 
to try to obtain on his behalf.  

The Board notes that a variety of extensive medical records 
has been associated with the veteran's claims folder.  They 
include service medical records, private and VA medical 
records, including a report of a VA special psychiatric 
examination that are pertinent to the issue on appeal.  The 
evidence of record provides a complete basis for addressing 
the merits of the veteran's claim at this time.  

Accordingly, the Board finds that the veteran is not 
prejudiced by the Board entering a decision on the merits 
since remanding this case would cause undue delay and serve 
no useful purpose.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475.


Criteria

The March 1957 rating decision wherein the RO severed 
entitlement to service connection for psychoneurosis, anxiety 
is final.  Veterans Regulation No. 2(a), pt. II, par. III; 
Department of Veterans Affairs Regulations 1008 and 1009; 
effective January 25, 1936, to December 31, 1957; see also 38 
U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.105(a) (2000).

A claim may be reopened upon a submission of new and material 
evidence and a previous claim may be amended upon a showing 
of clear and unmistakable error in the prior RO rating 
decision.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.105 
(2000).

The law and regulations in effect at the time of the RO's 
March 1957 decision provided that a rating board could 
reverse or amend a decision where such reversal or amendment 
is obviously warranted by a CUE shown by the evidence in file 
at the time the prior decision was rendered.  VA Regulation, 
R&PR 1009(A), effective May 13, 1947.  The authority to sever 
service connection on the basis of CUE was vested in RO's and 
centers.  Service connection was not to be severed in any 
case on a change of diagnosis in the absence of a 
certification by an examining physician or proper medical 
authority that the prior diagnosis on which service 
connection was predicated was not correct in the light of all 
accumulated evidence.  Furthermore, the claimant was to be 
given a reasonable period, not to exceed 60 days, in which to 
present additional evidence. VAR 1009(D) (1955).

The regulation which prohibited the severance of service 
connection for a disability that service connection had been 
in effect for 10 or more years, was not in effect at the time 
of the March 1957 rating decision.  See 38 C.F.R. § 3.957. 

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed and amended.  38 C.F.R. § 3.105(a) 
(2000).

The regulations in effect at the time of the March 1946 RO 
rating decision concerning the establishment of service 
connection did not vary much from those in effect today.

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).

A preexisting disease or injury will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(2000).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during an 
subsequent to service.  38 C.F.R. § 3.306(b) (2000).

Personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2000).

Error in the prior RO rating adjudication of a claim exists 
when, for example, the correct facts, as they were known at 
the time, were not before the adjudicator, or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied. Russell v. Principi, 3 Vet. App. 310, 313 (1992).

Clear and unmistakable error is the type of error which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made; it is error which is undebatable, so 
that it can be said that reasonable minds can only conclude 
that the original decision was fatally flawed at the time it 
was made.  Russell, 3 Vet. App. at 313-314.

A determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  Russell, 3 Vet. App. at 314.

In Thompson v. Brown, 1 Vet. App. 251 (1991), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a difference of opinion as to the facts or a disagreement 
with the original rating and its interpretation of the facts 
is not to be of the type of administrative reversible error 
under 38 C.F.R. § 3.105(a).  Either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the legal provisions effective at that time were 
improperly applied; a mere difference of opinion in the 
outcome of the adjudication does not provide a basis to find 
the VA committed administrative error during the adjudication 
process.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991); Robbie v. Derwinski, 1 Vet. App. 612, 614-615 (1991).

In order to assert a valid claim of CUE, the claimant must 
assert more than a disagreement as to how the facts were 
weighed or evaluated. Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc).  

The Court proposed a three-pronged test to determine whether 
CUE is present in a prior determination: 

(1) either the facts, as they were known at the time, were 
not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied, 

(2) the error must be 'undebatable' and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made, and 

(3) a determination that there was CUE based upon the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 342, 
242, 245 (1994) quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).  

Also, if a claimant wishes to raise CUE, there must be some 
degree of specificity as to what the alleged error is and, 
unless it is the kind of error...that, if true, would be CUE 
on its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later. 
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2000).  
The effective date of compensation based on new and material 
evidence received after a final disallowance, is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2000).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit. 38 C.F.R. § 3.1(p) (2000). "Date of Receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  
38 C.F.R. § 3.1(r) (2000).

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
'[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant...may be 
considered an informal claim."  38 C.F.R. § 3.155 (2000).

Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to examination or treatment 
of a disability for which service connection has previously 
been established.  38 C.F.R. § 3.157(b) (2000).


Analysis

In claiming entitlement to an effective date earlier than 
March 14, 1995 for the grant of service connection for 
bipolar disorder, the veteran argues that CUE error existed 
in the rating decision of March 1957, wherein the RO severed 
service connection for psychoneurosis, anxiety.  

He argues that instead of severing compensation, a change in 
diagnosis should have been made.  He claims the evidence 
supported the fact that his psychiatric disorder was incurred 
in service and had continued over the years.  He argues that 
due to his disability he did not fully understand what was 
happening.  He claims that his psychiatric problems hindered 
his ability to handle his claim properly at that time.  


Importantly, the Board points out that a review for CUE in a 
prior RO decision must be based on the record and the law 
that existed when that decision was made. Consequently, the 
veteran's arguments of CUE in the RO's March 1957 decision 
based upon medical findings including change of diagnosis 
dated thereafter are without legal merit and not for 
consideration with respect to the CUE claim.  Moreover, CUE 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

In March 1957 the severance of service connection was 
effectuated following compliance with proper procedural 
regulations.  The RO reasoned that the veteran's 
psychoneurosis existed prior to service, and that there was 
no increase in that disability beyond natural progress in 
service.  

The veteran and his representative did not submit any 
rebuttal evidence within the allotted time period between the 
proposal of severance of service connection in December 1956, 
and severance in March 1957.  Moreover, while the veteran was 
noted to have had changes of address, there is no indication 
that he did not receive all pertinent notices regarding the 
severance action.  Moreover, neither the veteran nor his 
representative currently claim that the veteran did not 
receive notices pertaining to the proposal and eventual 
severance of service connection for psychoneurosis, anxiety 
type.  

The evidence of record at the time of the severance of 
service connection for psychoneurosis, anxiety type showed 
that in an original rating decision of March 1946, the RO 
granted service connection for such disorder as incurred in 
active duty based on the service medical records, only.  
Service connection was denied at the same time for a 
coexisting personality disorder as not representing a 
disability under appropriate regulations. 

A comprehensive review of the veteran's service medical 
records discloses they are completely silent for evidence of 
an identified psychoneurosis during active service.  Rather, 
the service enlistment physical examination report and 
subsequent service hospital and treatment records along with 
the Board of Medical survey associate his emotional 
instability state primarily to a personality disorder. 

In reviewing those facts known at the time of the 1957 rating 
decision, the Board is compelled to observe the persistent 
references in the pre service school records, service medical 
records, multiple post service VA psychiatric examination 
reports, and a VA Social Survey report addressing the time of 
onset of the veteran's emotional instability, however 
diagnosed.  Such documents appear to uniformly reflect that 
it was considered to have pre-existed service.  The veteran's 
emotional problem was noted at enlistment.  

The psychiatric examiners from a VA contract clinic in 
December 1955 and April 1956, suggesting that the veteran's 
psychiatric problems began in 1946, did have access to the 
complete record and were therefore limited to the veteran's 
unsupported history.  The Board may not overlook the fact 
that one of his identified symptoms at that type was an 
inability to avoid fabrication.  

In November 1956 the VA Chief Benefits Director, Washington 
D.C. noted the veteran's case was referred for administrative 
review.  Following review of the evidence it was determined 
that whether the veteran's condition during service was 
psychoneurosis, anxiety reaction or a personality disorder, 
the entire evidentiary record clearly established the fact 
that the same condition existed prior to enlistment with no 
increase in disability.  

Focusing on the available evidence prior to the March 1957 
rating decision and the prevailing legal authority at the 
time, it is readily apparent that the RO's action was within 
the bounds of sound judgmental discretion, regardless of 
whether or not some adjudicators might have reached a 
different result.  All clinical data were before the RO when 
it considered the case.  


The clinical evidence was consistent with and supported the 
finding that the entire evidentiary record clearly 
established the fact that the overall psychiatric picture 
encompassed a psychoneurosis which existed prior to 
enlistment.  The pertinent symptoms expressed or manifested 
in service represented no more than a continuation of pre-
service symptomatology or acute exacerbation without any 
increase in the underlying pre-service psychoneurosis 
demonstrated in service beyond natural progress.  

Moreover, the lack of any post service psychiatric symptoms 
associated with a psychoneurosis until March 1948, over two 
years following service separation, further argues against 
any finding of a permanent increase in the underlying 
psychoneurosis in service beyond natural progress. 

A longitudinal review of the record shows that the correct 
facts as they were known at the time of the unappealed March 
1957 RO rating decision were before the adjudicators.  The RO 
rating decision in March 1957 did not contain any kind of 
error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.

The substance of the veteran's argument appears to allege 
that the RO misevaluated and misinterpreted the evidence 
available to it at the time of the final prior determination 
in March 1957.  The Board points out that this allegation 
does not fit the definition of a viable CUE claim.  
Specifically, in Damrel v. Brown, 6 Vet. App. 242 (1994), the 
Court held that the argument that the RO misevaluated and 
misinterpreted the evidence available to it at the time of 
the final prior determination (reweighing of the evidence) is 
not the type of administrative error reversible under 38 
C.F.R. § 3.105(a).




All of these facts considered with the laws and regulations 
extant at the time of the March 1957 rating decision clearly 
and unmistakably demonstrates that the original grant of 
service connection for psychoneurosis, anxiety type, was 
erroneous.  

The facts as they were known at the time clearly and 
unmistakably showed that the preservice disability did not 
undergo an increase in severity during service.  Accordingly, 
the March 1957 rating action in which the RO severed service 
connection for psychoneurosis, anxiety type did not 
constitute CUE.  

Also, the veteran argues that due to his disability he did 
not fully understand what was happening.  He claims that his 
psychiatric problems hindered his ability to handle his claim 
properly at that time.  

The Board notes that the post service medical record 
including multiple reports of psychiatric examinations show 
that he was not only competent but had good insight and 
judgment.  Moreover, the Board may not overlook the fact that 
he was represented by a recognized service organization, The 
American Legion. 

Following the unappealed RO rating decision in March 1957 the 
veteran submitted a change of address in August 1957.

A VA social service document in November 1959 shows the 
veteran's case was closed for failure to respond to 
appointment letters.

On March 14, 1995, the veteran next attempted to reopen his 
claim of entitlement to service connection for a psychiatric 
disorder.  The new and material medical evidence consisting 
of VA outpatient treatment records reports of psychiatric 
examinations dating from August 1995 was submitted in support 
of his claim.




Following the reopening of the claim of service connection 
for a psychiatric disorder by the Board in April 1998, based 
on receipt of new and material evidence, the RO in August 
1998, granted service connection for bipolar disorder 
effective from March 14, 1995, date of receipt of reopened 
claim.  

The effective date of compensation based on new and material 
evidence received after a final disallowance, is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii).

Based upon the evidence of record, the Board finds there is 
no basis in law or fact whereby the veteran may be granted an 
effective date earlier than March 14, 1995. See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.

Regardless of VA regulations concerning effective dates of 
awards and with exceptions that do not apply in this case, 
the payment of monetary benefits based on original, reopened, 
or increased awards of compensation, pension or dependency 
and indemnity compensation may not be made for any period 
prior to the first day of the calendar month following the 
month in which the award became effective.  38 C.F.R. § 3.31 
(2000).

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case, the preponderance of the evidence is against 
the claim of entitlement to an effective date earlier than 
March 14, 1995 for the grant of service connection for a 
bipolar disorder.


ORDER

Entitlement to an effective date, prior to March 14, 1995, 
for a grant of service connection for a bipolar disorder is 
denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

